Judgment insofar as it imposes sentence unanimously reversed and defendant remanded to Onondaga County Court for resentencing, and otherwise judgment affirmed. Memorandum: Defendant was found guilty of the crimes of grand larceny in the third degree and conspiracy in the second degree. He was sentenced as a predicate felon to an indeterminate term of one- and a half to three years. The court erred in failing to state the crime for which sentence was imposed and in failing to pronounce sentence on each crime of which the defendant was found guilty (see People v Williamson, 48 AD2d 863, revd on other grounds, 40 NY2d 1073; People v Johnson, 44 AD2d 541; CPL 380.20). (Appeal from judgment of Onondaga County Court—convicting defendant of grand larceny, third degree.) Present —Marsh, P. J., Dillon, Hancock, Jr., Denman and Witmer, JJ.